MEMORANDUM DECISION
                                                                     Mar 05 2015, 7:02 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah Markisohn                                        Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Kenneth E. Biggins
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Wynford Jones,                                           March 5, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1407-CR-520
        v.                                               Appeal from the Marion Superior
                                                         Court
                                                         Cause No. 49G21-1312-CM-081564
State of Indiana,
Appellee-Plaintiff.                                      The Honorable Gary Miller, Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-520 | March 5, 2015         Page 1 of 6
                                              Case Summary

[1]   Wynford Jones appeals the revocation of his probation and reinstatement of his

      suspended sentence. We affirm.


                                                     Issue

[2]   The issue is whether the trial court abused its discretion in revoking Jones’s

      probation and ordering him to serve his suspended sentence of 319 days.


                                                     Facts

[3]   On December 30, 2013, Jones was involved in a domestic dispute with his

      girlfriend, N.Y., in which he grabbed her hair and pulled her head toward his

      waist, applying pressure to her neck. On January 22, 2014, Jones pled guilty to

      Class A misdemeanor domestic battery and was sentenced to 365 days

      incarceration, with a suspended sentence of 319 days on probation. The order

      required that Jones pay a court-ordered fee, complete twenty-six weeks of

      domestic violence classes, refrain from new criminal charges, and be subjected

      to random drug screens and GPS monitoring. Additionally, Jones was

      prohibited from making contact with N.Y.


[4]   On April 16, 2014, the probation department filed a notice alleging that Jones

      had violated several conditions of his probation. The notice stated that Jones

      was arrested and charged with invasion of privacy and resisting law

      enforcement on April 10, 2014, and that he violated the no-contact order, did

      not attend domestic violence counseling, failed to pay the court-ordered

      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-520 | March 5, 2015   Page 2 of 6
      financial obligation, and failed to submit to several mandatory drug screenings.

      An amended notice also alleged that Jones was arrested on May 29, 2014, and

      charged with four criminal counts.


[5]   At the probation violation hearing on July 2, 2014, Jones admitted to all alleged

      probation violations except the May 29 criminal charges, which had been

      dismissed. Jones also acknowledged that he pled guilty and was convicted of

      the April 16 resisting law enforcement charge. Megan Morguson of the Marion

      County Probation Department testified that Jones had “violated every

      condition of probation.” Tr. p. 8.


[6]   At the hearing, Jones requested that the court retain his probation rather than

      reinstate his suspended sentence. Jones alleged extenuating circumstances to

      explain his noncompliance with probation conditions, such as his lack of

      transportation, his inability to finance the domestic violence counseling, and a

      disconnected phone that prevented him from receiving notice to report for drug

      screens. Jones also explained that his violation of the no-contact order was the

      result of a mistaken belief that it was no longer in effect, claiming that N.Y. had

      made contact on her own initiative and had told Jones that she had the order

      rescinded.


[7]   The trial court emphasized that Jones had “clearly” violated the conditions of

      probation and found his explanations in an attempt to mitigate the violations

      “incredible.” Id. at 50-51. The court revoked Jones’s probation and reinstated

      the 319-day suspended sentence. Jones now appeals.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-520 | March 5, 2015   Page 3 of 6
                                                    Analysis

[8]    Jones argues that because of his alleged extenuating circumstances, the trial

       court should have imposed a sanction less serious than reinstatement of his

       suspended sentence. In probation orders, the trial court devises the conditions

       of probation and may revoke probation if those conditions are violated. Prewitt

       v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citing Ind. Code. § 35-38-2-3). We

       review a trial court’s sentencing decisions for probation violations pursuant to

       the abuse of discretion standard. Id. “An abuse of discretion occurs where the

       decision is clearly against the logic and effect of the facts and circumstances.”

       Id.


[9]    Probation serves as an alternative to incarceration and is granted at the sole

       discretion of the trial court. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999).

       Probation is not a right conferred to defendants but rather a “matter of grace”

       and a “conditional liberty that is a favor.” Id. If the trial court finds that an

       individual has violated a condition of probation, the court is empowered to

       “[o]rder execution of all or part of the sentence that was suspended at the time

       of the initial sentencing.” I.C. § 35-38-2-3(h).


[10]   The trial court did not abuse its discretion by reinstating all of Jones’s

       suspended sentence. Given that Jones admitted to violating every condition of

       his probation, the decision to restore his original sentence was well within the

       trial court’s discretion. Breach of a single condition is sufficient to remove an

       individual from probation. See J.J.C. v. State, 792 N.E.2d 85, 88 (Ind. Ct. App.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-520 | March 5, 2015   Page 4 of 6
       2003). The reinstatement of Jones’s suspended sentence comports with the

       express language of Indiana Code Section 35-38-2-3(h), which indicates that

       “trial courts have the flexibility both to use and to terminate probation when

       appropriate.” Stevens v. State, 818 N.E.2d 936, 941–42 (Ind. 2004) (emphasis

       added).


[11]   Because probation is a matter of grace, the individual who benefits from this

       grace is expected to strictly comply with the conditions of probation. Woods v.

       State, 892 N.E.2d 637, 641 (Ind. 2008). Jones’s probation record is a far

       departure from this level of compliance.


[12]   Ordering execution of the suspended sentence for Jones’s multiple probation

       violations was well within the trial court’s scope of discretion. See Abernathy v.

       State, 852 N.E.2d 1016, 1020 (Ind. Ct. App. 2006). Reinstatement of the full

       suspended sentence is appropriate in a case of repeated noncompliance, as more

       liberal probation-violation sanctions would reduce probationers’ motivation to

       modify their behavior, and “the ‘grace of probation’ would be rendered

       meaningless.” Id. at 1022.


                                                  Conclusion

[13]   The trial court did not abuse its discretion in revoking Jones’s probation and

       reinstating his suspended sentence.


[14]   Affirmed.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-520 | March 5, 2015   Page 5 of 6
May, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-520 | March 5, 2015   Page 6 of 6